          Case 1:21-cv-01100-JPC Document 20 Filed 07/20/21 Page 1 of 2

                       MILMAN LABUDA LAW GROUP PLLC
                                      3000 MARCUS AVENUE
                                            SUITE 3W8
                                     LAKE SUCCESS, NY 11042
                                             _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                              July 19, 2021
VIA ECF
Hon. Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 18D
New York, NY 10007-1312

       Re:     Perez, et ano. v. Milea Truck Sales Corp, et al.                               7/20/2021
               Case No: 1:21-cv-1100 (JPC) (RWL)
               Our File No.: 155-2020____________________

Dear Judge Lehrburger:

        This office represents the Defendants Milea Truck Sales Corp. (hereinafter (“Milea”), MTS
Realty of Queens, Inc. (hereinafter “MTS”) (Milea and MTS collectively hereinafter the
“Corporate Defendants”), and Barry Milea (hereinafter the “Individual Defendant”) (the Corporate
Defendants and the Individual Defendant collectively hereinafter the “Defendants”) in the above-
referenced case. See Docket Entry 5. Defendants write jointly with the Plaintiffs to respectfully
request an extension of time until Wednesday, July 21, 2021 to jointly file either a letter of no
more than three pages with authority supporting the propriety of the proposed non- disparagement
provision in a wage-and-hour case such as this one, or a revised agreement or amendment to the
agreement that modifies the non- disparagement clause (a) to be mutual and/or (b) to allow for
truthful statements about the case and underlying facts without limitation to particular
circumstances.

        Pursuant to ¶ 1(F) of this Court’s Individual Practices in Civil Cases (hereinafter
“Individual Rules”), the parties submit that: (i) the original deadline to act in the foregoing manner
was on July 15, 2021; (ii-iii) there have been no previous requests for an extension of this deadline;
and (iv) opposing counsel consents to and joins in this request.

        The parties respectfully submit that good cause and excusable neglect exists warranting an
extension of time for them to respond to this Court’s Order concerning the parties’ joint letter
motion for settlement approval as the parties need additional time to consult with their clients
concerning this Court’s July 15, 2021 Order. The parties respectfully submit that the great
likelihood is they will submit a revised agreement or amendment to the agreement that modifies
the non- disparagement clause to be both mutual and to allow for truthful statements about the case
and underlying facts without limitation to any particular circumstances.

        Accordingly, Defendants submit that good cause and excusable neglect has been
established warranting that this Court grant the requested extension of the Defendants’ deadline to
answer. See Fed. R. Civ. P. 6(b)(1)(B).
         Case 1:21-cv-01100-JPC Document 20 Filed 07/20/21 Page 2 of 2




       Defendants thank this honorable Court for its time and attention to this case.

Dated: Lake Success, New York
       July 19, 2021                         Respectfully submitted,

                                             MILMAN LABUDA LAW GROUP PLLC

                                             /s/ Emanuel Kataev, Esq._________________
                                             Emanuel Kataev, Esq.
                                             3000 Marcus Avenue, Suite 3W8
                                             Lake Success, NY 11042-1073
                                             (516) 328-8899 (office)
                                             (516) 303-1395 (direct dial)
                                             (516) 328-0082 (facsimile)
                                             emanuel@mllaborlaw.com

                                             Attorneys for Defendants
VIA ECF
Cilenti & Cooper, PLLC
“10 Grand Central”
155 East 44th Street, 6th Floor
New York, NY 10017-4027
pcooper@jcpclaw.com




                                                    7/20/2021




                                                2
